DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on December 17, 2021, were received. Claims 1, 9, 12 and 15 have been amended. Claims 2-4, 8, 10-11, 13-14 and 16 have been cancelled. Claims 17-18 have been added as new. Therefore, Claims 1, 5-7, 9, 12, 15 and 17-18 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 17, 2021.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted December 23, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1, 3, 5-7, 9, 12 and 15 under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2014/0017564 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-8 of the Remarks dated December 17, 2021.

Reasons for Allowance
6.	Claims 1, 5-7, 9, 12, 15 and 17-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Suzuki et al. (US 2014/0017564 A1), teach an electrolytic copper foil having a total organic carbon content, a chlorine content, a thickness, a tensile strength, and an elongation. The closest prior art do not teach, fairly suggest or render obvious wherein the electrolytic copper foil includes the specific combination in which the electrolytic copper foil has a gloss (Gs (60°)) equal to or greater than 100; and satisfies the relationship: thickness(µm) / (tensile strength(kgf/mm2) * elongation(%)) ≤ 0.1, wherein the tensile strength of the electrolytic copper foil is 45 to 96.6kgf/mm2, the elongation of the copper foil is 3 to 11%, and the thickness is 35 µm or larger.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725